Citation Nr: 1332811	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.  He had additional service in the Army National Guard with a period of active duty from June 1985 to August 1985 and a period of active duty for training (ACDUTRA) from June 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a September 2004 rating decision, the RO denied reopening claims of service connection for a bilateral ankle condition (claimed as a right ankle disorder) and bilateral hearing loss and denied service connection for a sinus disorder.

In a February 2006 rating decision, the RO denied reopening the claim of service connection for a right shoulder disorder, and denied service connection for neck and migraine headache disorders. 

In February 2013, the Board reopened the claims of service connection for a right shoulder disorder and a right ankle disorder.  The Board also denied service connection for a left ankle disorder and remanded the remaining claims on appeal for further development.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claims (as reflected in a May 2013 supplemental statement of the case (SSOC)) and returned the case to the Board for appellate review.

Additionally, in the February 2013 decision and remand, the Board noted that, in a September 2012 informal hearing presentation, the Veteran's representative raised a claim that there was clear and unmistakable error (CUE) in January 1994 and September 2004 rating decisions that denied service connection for bilateral hearing loss.  The CUE claims were referred to the RO for appropriate action, and the claims were to be resolved prior to the resolution of the new and material issue on appeal because the outcome of the claims could have potentially vitiated the finality of the prior decisions.  

In a May 2013 rating decision, the RO determined that there was no CUE for failure to establish entitlement to service connection for bilateral hearing loss in the January 1994 and September 2004 rating decisions, and therefore, no revision was warranted in the decisions to deny entitlement to service connection for bilateral hearing loss.  Therefore, the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss is appropriately before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes relevant to the issues on appeal.  The remaining documents in the paperless claims file are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At the outset, a review of the record shows that no service treatment records from the Veteran's service with the Army National Guard have been associated with the record.  Service personnel records included copies of NGB-22 forms that showed that the Veteran served in the Army National Guard from February 1985 to November 1988 and from September 1992 to February 1995, which was before and after his active duty service in the Army.  The RO requested records from the Louisiana Army National Guard in August 1993; however, no responses were included in the claims file.  

With respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, in a January 1994 rating decision, the RO denied service connection for bilateral hearing loss based on evidence that bilateral high frequency hearing loss existed prior to service and there was no evidence to support a finding that the condition worsened during service.  The Board notes, however, that service treatment records from the Veteran's Army National Guard service, prior to his active duty enlistment audiogram dated in April 1988, have not been obtained.  

Any records obtained from the Veteran's Army National Guard service constitute official service treatment records that existed and were not previously associated with the claims file at the time of the prior final denial.  New and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, on remand, the ROAMC should make further efforts to obtain any outstanding records from the Veteran's Army National Guard service.  If relevant records are obtained, then the new and material evidence issue should be recharacterized as a claim of entitlement to service connection for bilateral hearing loss.

With respect to the issues of service connection for the claimed neck and sinus disorders, clarifying opinions must be obtained.

In the March 2013 VA neck conditions examination report, the examiner noted that there was no evidence of arthritis of the cervical spine on examination; however, he indicated that there was evidence of mild scoliosis.  A computed tomography (CT) scan of the cervical spine revealed mild scoliosis with no significant spondylosis or stenosis.  Despite the finding of mild scoliosis, the examiner related that he did not find a cervical spine disorder on examination, and therefore, he did not provide an opinion on the etiology of the disorder.  Therefore, on remand, the examiner is requested to provide an etiological opinion regarding his finding of scoliosis.

With respect to the claim of service connection for a sinus disorder, the Board notes that it is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that a prior directive from the February 2013 remand was not completed.  Specifically, in the remand, the Board directed the RO/AMC to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any sinus disorder that may be present.  Specifically, the examiner was requested to address the Veteran's lay statements about nasal allergies since the 1990s and recurrent sinus infections.

As noted in the February 2013 remand, during the February 2012 VA sinusitis examination, the Veteran reported that he had nasal allergies since the 1990s and a history of recurrent sinus infections.  The examiner opined that the Veteran's current sinusitis was unrelated to the sinus conditions in service.  He concluded that the in-service sinusitis was acute and transitory in nature.  He based his opinion on the lack of radiographic studies showing sinusitis prior to February 2012 and the lack of post-service treatment records showing treatment for sinus symptoms.  The Board noted that the examiner's rationale did not account for the Veteran's complaints of nasal allergies since the 1990s and his recurrent sinus infections, and therefore, another VA opinion was requested.

The Veteran was afforded another VA sinusitis examination in March 2013.  During the examination, the Veteran reported that his nose was "stuffed up" and congested all of the time and that he had sinusitis twice a year.  He also noted that he had rhinitis since 1990.  The examiner noted that the Veteran was treated during service, in February 1992 and May 1992, for acute sinusitis and a sinus-related headache with antibiotics, antihistamines, and decongestants.  The examiner also diagnosed the Veteran with sinusitis and rhinitis, but opined that the Veteran's current sinusitis was unrelated to the sinus conditions in service.  He concluded that the in-service episodes of sinusitis were "acute and temporary conditions without follow-up."  He based his opinion on the lack of radiographic studies showing sinusitis prior to February 2012 and the lack of post-service treatment records showing treatment for chronic and ongoing sinus symptoms.  However, he did not address the Veteran's lay statements about nasal allergies since the 1990s and recurrent sinus infections.

Additionally, in a July 2012 VA treatment note, the Veteran reported that he was treated by a private provider for a recent episode of sinusitis.  To date, there is no indication that the records have been submitted by the Veteran.  Therefore, on remand, the RO/AMC should seek to obtain those outstanding private treatment records.  

With respect to the claim of service connection for headaches, the February 2012 VA examiner attributed the Veteran's headaches to his sinusitis.  Therefore, this issue is inextricably intertwined with the claim of service connection for sinusitis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

With respect to the claim of service connection for a right ankle disorder, during the March 2013 VA ankle conditions examination, the Veteran reported that he was treated at the Monroe VA Medical Center (VAMC) in approximately 2005 for complaints pertaining to his right ankle.  A review of the record shows that no VA treatment notes dated prior to January 2007 have been associated with the claims file.  Therefore, on remand, the RO/AMC must obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate service department and/or records custodian(s), to include the Adjutant General of the Louisiana National Guard, with a request for copies of any outstanding service personnel and treatment records, to specifically include records from the Veteran's Army National Guard service from February 1985 to November 1988 and from September 1992 to February 1995.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

The Veteran should be notified of any action to be taken and he should be provided an opportunity to submit copies of the outstanding records. 

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from the private provider who treated him for sinusitis in approximately July 2012.

A specific request should also be made for any outstanding VA medical records, including any treatment pertaining to the right ankle at the Monroe VAMC in approximately 2005.  

3.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the March 2013 VA neck conditions examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current neck disorders.  He or she should specifically indicate whether the Veteran has scoliosis and opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including the reported incident when parts of an evacuation hospital fell on his head and shoulder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the March 2013 VA sinus conditions examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should consider the Veteran's lay statements concerning nasal allergies since the 1990s and recurrent sinus infections since service.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current sinus disorders.  He or she should specifically indicate whether the Veteran has chronic sinusitis.  He or she should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including any symptomatology therein.  In so doing, the examiner should consider the Veteran's statements that he had nasal allergies since the 1990s and recurrent sinus infections since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with this remand.  If the reports are deficient in any manner, the RO/AMC should implement corrective procedures. 

6.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


